RECEIVED lN
e spurt 01A
smh Distri’e’l’eal-s

APR 1 ‘6 2311,

DTexarkana,  . _
ebra ALI-trey, Cierk _ .  EGGY CULP. CLERK

 

IN THE COURTOF CRIMINAL APPEALS
- OFTEXAS.

NO. PD-0613-13

LEONARD PIERS‘ON, JR., Appellant I
v.

lTHESTATEOFTEXAS

ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW - H
FROM THE SIXTH DISTRICT COURT OF APPEALS .. '
_ BOWIE COUNTY . '. - ’V
‘ HERVEY, J.,'del'iv_ere'd the opinion of the Court in which KE'LLIQZR‘,>P.I'J.,I
MEYERS, PRICE, KEASLER, COCHRAN, and ALCALA, JJ., joined. PRICE, J., ﬁled a
 concurring opinion. WOMACK and JOHNSON, JJ., concurred. ‘ " '
OPINION'
Appellant, Leonard Pierson, Jr., was charged with indecency with a’child and I
I _."._aggravated sexual assault of a child. After the victim completed her direct—eXarn-ination-
I ' , testimony, the defense’s ﬁrstqﬁestion On cross-examination Was, “Did you also inake an I
allegation that [Appellant]. did these same things to his own daughter?”jAﬁer a hearing: I ‘

{the trial Icourt'igrain'ted the State’s request for a mistrial. Appellant'then  a pretrial '  3 _  7 V

Pierson—2
habeas-corpus application seeking to prevent a second trial on the basis of double
jeopardy. The court denied thatapplication because it again found (as it did at trial) that
the mistrial was the fault-of the defense and that there was no other appropriate remedy
under the circumstances; thus there was a manifest necessity to retry Appellant, and his
second trial was not precluded by double—jeOpardy principles.

Appellant was convicted at‘his seCOnd trial of one count of indecency with a child.
and seven Counts of aggravated seXual assault of a child. He was sentenced to life
imprisonment. On appeal, Appellant argued that his second-trial violated double-jeopardy
principles, but the Texarkana Court of Appeals held that the trial coUrt properly granted
the State’s request fora mistrial. See Pierson  State, 398 S.W.3d 4’06, 420 (Tex.
App—Texarkana 20.13). We granted'Appellant?s sole ground for review::

The single question posed by Petitioner’s trial counsel did not create the A

type of veryextraordinary and striking .Circumstances neceSSary to sustain a

ﬁnding of manifest necessity to declare a mistrial. The court of appeals

either'misapplied or misinterpreted precedent to reach its contrary ‘ I " '

conclusion. ‘ ' ’ ' ‘ ' ' ‘ ' ' ' 

We will afﬁrm'the judgment of Ithe‘courtof appeals.
A y FAc'rUAn BACKG-liOUND
The State cal-led the victim as its  witness in its case in chief. The ﬁrstquestion
' the defense asked on crossjexamination was,-_“Did you also makean allegation that ‘i
' ' [Appellant] did these-same things to his  daughter?” The (State objected tothe T

' question before it wasanswered,  the trial court excused the jury. During the hearing

Pierson—1 1 .

availability of less drastic alternatives and reasonably ruling them out[,]” although the
basis for the mistrial need not be expressly articulated in the record. Id. And the Supreme
Court has stated that “the overriding interest in the evenhanded administration of justice
requires that we accord the highest degree of respect to the trial judge’s evaluation of the
likelihood that the impartiality of one or more jurors may have been affected by the
improper comment.” Washington, 434 US. at 51 1. As an appellate court, it'is our
function to review the record and determine if the trial judge exercised “sound discretion”
when granting a mistrial. Id. at 514.

ANALYSIS
A. Appellant did not consent to the State’s request for a mistrial.

The court of appeals stated  its opinion that “[t]he State concedes that
[Appellant] opposed the State’s request for aimistrial, and the record supports that
position.” Pierson, 3'98 S.W.3d'at 412 n.4. The State has not. challenged the conclusion of
the court of appeals in its petition for discretionary review or in its brief on the merits, and
after reviewing the record, We agree with the court of appeals that‘Appellant did not
consent to the granting of a mistrial at his-ﬁrst trial. I V

. B. The court of appeals correctly concluded that the trial court did not abuse its
discretion _when it excluded the question at issue on cross-examination.

With respect tothe trial judge’s decision to exclude the propounded question as
. improper, the court of appeals relied on this Court’s opinion'in. Vinson-v. State, 252 I

S.W.3d-336,' 340’ (Tex.  App.'2008), to conclude that Appellant failed to carry his I

Pierson—l 2

burden under Rule 104(a)' of the Texas Rules of Evidence to prove the admissibility of the
v evidence he sought to introduce and, therefore, that the crOss-examinationquestion was
proper. we agree with the conclusion of the court of appeals.

In Vinson, we stated that “[i]n our criminal justice system, the proponent of
evidence ordinarily has the burden of establishing the admissibility of the proffered
evidence.” Vinson, 252 S.W.3d at 340; see TEX. R. EVID. 104(a) (“Preliminary questions
concerning. . '. the admissibility of evidence shall be determined by the court . . . .5). Our
statement from Vinsonremains valid law in Texas, and we hold that it controls the

g evidentiaryissue in» this case. As the court of appeals noted in its opinion,

The record in this case is not sufﬁciently developed for usto
determine Whether evidence of the false allegation at issue was admissible.
Although the defense announced'an intent to call [Appellant]’s biological
daughter to testify to the falsity of the allegation, the record is unclear

' concerning-what the prior false allegation was. The attorneys disagreed
concerning whether [the victim] claimed to have personally observed some
abuse or to have heard a report of abuse. As summarizedby the~trial court,
“So we don’t even really know what the basis for her statement was_.”“”

. Pierson, 398- S.W.3d at'4l6—17 (emphasis added). In short, the parties and the courtwere
‘ not sure what the content of the Victim’s allegation actually was, only that an allegation of

some kind was made..9 However, without knowing the content of the victim’s allegation,

. 8In response to the judge’s comment, one counsel for Appellant stated, “We don’t know A.
the basis of the statement, just that she made the allegation and that it'was subsequently
investigated and .went nowhere.” '

. . 9Different theories of what the victim had alleged were discussed at different points
» during this process, including that the victim alleged that Appellant had also sexually abused his
biological daughter (prosecutor), Appellant told the victim that he had also sexually abused his

Pierson—13
it appears that defense counsel hoped, mOre than intended, that the answer elicited would
lead to admissible evidence.

Despite not knowing exactly what the victim had alleged, the record indicates that
Appellant’s theory of admissibility at trial was that the question asked was intended to
impeach the Victim’s veracity because Appellant would call his biological daughter to the
stand to deny the. victim’s allegation. In addition, at 'a hearing on Appellant’s pretrial I
application for a writ of habeas corpus, Appellant argued fOr the ﬁrst] time thatf‘trial
counsel . . . made thetrial court aware of the possibility that the bad relationship between
' [Appellant] and [the victim]’s mother was a motive for the mother to coach [the victim]
to make false accusations.” Because new'theory of admissibility was presented only
at the. pretrial conference at the second _tria'l,-_and the trial court had no opportunity’to
consider it at the ﬁrst. trial, we will not consider it. Sée TEX. R. APP, P._33’. 1.  note,
however,V-Appellant’s continuation  the argument attempting to prove that the victim

was a liar.10 However, the habeas judge. addressed Appellant’s argument before denying

biological daughter (trial judge), or the victim stated that she thought that'Appellant had also
sexually abused his biOlogical daughter (prosecutor).i. ' ' ’

l0The following exchange occurred in response to defense counsel’s question to Kathy] '
Lach, a Sexual Assault NursevExamin'er, that testiﬁed‘at Appellant’s second trial: “And there’s
beentrials you’ve testiﬁed in- that the jury has found the child was not telling the truth, hasn’t
there?”: I ' ' ‘  " '~ " ' - " 7

_ [COURT]: You’ve now. interj ectedbefore the jury that there have been other
- cases where she’s testiﬁed that the jury hasfound that the child was lying.

7 as  a;

Pierson—1 4 . .

his pretrial application for a writ of habeas corpus and skeptically concluded,

[COURT]: Okay. Well, I think it is -- I think it stretches credulity- just a bit -
to 'saythat the question did not imply that it was true or not true. If the Court
were'to ﬁnd that the answer to the question was ‘yes, and those allegations '
are true,’ then essentially defendant would have int‘erjected an extraneous
offense against his own client. That’s the only conclusion you could reach.
So the only reasonable interpretation of the purpose for the question was
that. the answer would be yes, and then the defense would litigate the truth
of that allegation, in essence interjecting that the child Victim had made a

' falseallegationof sexual abuse by the defendant against his Own daughter, .
and-since that allegation was false, therefore she’s a liar,_.and since she’s a
liar, therefore, this allegation’s false.

In Flaimery State, 676 S.W.2d 369,370 (Tex. Crim. App. 1984) (per'curiam), this '

[DEFENSE COUNSEL #1]: But Judge, it’s cross examination. We’re entitled to
get into her opinions and ﬁndings. V » V . V

'. [PROSECUTOR]: Objection based on relevance, speculation. It’s horribly
prejudicial. ' -

[DEFENSE COUNSEL #1]: What about, what she’s testifying to  nothing to '
do with this case. -

[COURT]: [Defense counsel], it really does. It’s rebuttal to-your theory that the
-‘ child must be lying because she didn’t have injuries. And she’s testifying as to "
What her experience, her training, her background has demonstrated, that that’s
not always the case. That doesn’t discuss any speciﬁc case, it doesn’t talk about
this case. It’s just simply rebutting the theory that you’ve proposed that the child
must be lying because she doesn’t have trauma. ’ . '

*'.* *

' [COURT]: So you have opened that door. All they’re doing is rebutting your
theory. Your theory is, there’s always trauma. -

. [DEFENSE COUNSEL #l]:‘No, my theory in this case did, they ﬁnd'any trauma.

[COURT]: No, that’s the -- the theory you have proposed to this jury is, there’s.
always trauma. Since there is no trauma --. . »

Pierson—1 5

Court explained the general rule that impeachment on a collateral matter is impermissible.
Id. Although exceptions to the general rule exist, and sometimes the rules of evidence
must give way to a defendant’s Sixth Amendment right to confront his or her accuser,ll
Appellant has not shown that any such exception applies in this case. Rather, Appellant
made an inadequate showing that the‘complaining witness herself made the allegation that
.1 Appellant sexually abused his biological daughter and that the allegation was false. Under
these circumstances, the trial court was free to'conclude that Appellant failed to carry his
burden, as proponent of the. evidence, to Show that the question was anything more than a
prelude to impeachment on a collateral matter and an impermissible'attempt to attack the
complaining witness’s? general credibility'with evidence of speciﬁc instances of conduct.

t See  R. 'EVID.’ 608(b). Based on our review of the opinion of the court of appeals and
.the record in this case, we ho‘ldthat the court of appeals correctly concluded that the trial
court did not abuse-its- discretion when it excluded Appellant’s cross-examination
question as impermissiblerAppellant failed to carry his burden, as the proponent of the '
evidence, that the victim’s answer was admissible. Vinson, 252 S.W;3d at 340; see TEX.
R. EVID.- 164(5).

C. The court of appeals appropridtely gave “great deference” to the ruling ofthe trial _
court. __ ' -

' HSee, e.g., Hammerv. State,_'296VS.W.3d 555, 561 (Tex. Crim. App. 2009) (discussing.
the relationship between theiTexas Rules of Evidence and a defendant’s Sixth'Amendment right - _ -
to Confront the witnesses against him or her, including a qualiﬁed right to attack the accusers
“general credibility or to show . . . possible bias, self-interest, or motives ~in testifying”).

Pierson—l 6

The court of appeals held that it was required “to grant the trial court’s evaluation
of potential juror bias p‘great deference.” See Pierson, 398 S.W.3d at 419 (citing Ross v.
Petra, 515 F.3d 653, 661 (6th Cir. 2008)).

Appellant argues that the court of appeals mistakenly gave “great deference” to the
trial court’s ruling granting the mistrial. He appears to assert that this standard does not
apply when assessing the correctness of granting a mistrial based on a question asked, but
not answered, during cross-examination. However, Appellant does not explain why a trial

' court’s ruling should not be accorded great deference when it is basedon evaluating
potential juror bias, nor does he suggest what level of deference would'have been
appropriate according to him. Instead, Appellant opines, “[h]ad the court of appeals not
given ‘great deference’ to the trial court’s decisionto grant a mistrial, the court of appeals _

I would have likely fo'und that the trial court did in fact abuse its discretion.”

The seminal case on thisissue i-s Arizona v. Washington, 434 US. 497 (1978). In

. Washington, the respondent wasfound guilty of murdering a hotel clerk. Id. at 498. Later, ,

he was granted a- new trial when it was discovered that the State had withheld exculpatory
evidence. Id. During the voir dire at the respondent’s second trial, the State alluded to

' testimony of a witness from a previous trial». Then, during defense counsel’s'voir dire, he

Stated v“that there was evidence hidden from [respondent] at the last trial.” id. at 499.

3. Later in the defense’s opening arguments, counsel explained in greater detail that the jury

Would hear about how the State had withheld exculpatory evidence, and that'the AriZon‘a '

Pierson—1 7

Supreme Court ordered that the respondent should receive a new trial in light of the
State’s Brady violation. Id. After opening arguments, the State requested a mistrial based
on defense counsel’s comments, which the court denied. Id. at 499—00. The following
morning, the State renewed its request for a mistrial based on additional research that it
argued showed that f‘therewas no theory on which the basis for the new trial ruling could
be brought to the. attention of the jury, that the prejudice to the jury could not be repaired
by any cautionary instructions, and that a mistrial was a ‘manifest necessity.” Id. at 1500.

' This time the trialcourt granted the State’s motion. Id. at 501.

Our precedent and areview of Washington do not support Appellant’s alleged
distinction between _opening arguments and questioning on cross—examination. See
Harrison v. State, 788 S.W.i2d’ 18, 22 (Tex. Crim. App. 1990) (“[Washington] emphasizes
that in the context of a declaration- of mistrial involving an assessment of the prejudicial
impact upon the jury of some impropriety, the trial judge’s decision is entitled to great
deference .  .”). Instead, in Washington, the Supreme Court’s discussion of when' great
deference should be accorded to the ruling of a court granting a mistrial turned on the trial
judge’s unique ability to evaluate whether the complained of action biased the jury and, if
so, to determine if that bias can be remedied by an instruction to disregard. See I
Washington, 434  at 512—13. For example, theSupreme Court stated that an improper
opening statement creates. a risk that “the entire [jury] panel may be tainted[,]” and that an

instruction to disregard “will not necessarily rem0ve the risk of bias that may be created:

Pierson—l 8

byeimproper argument.” Id. Again referring to potential bias, the Supreme Court stated

that
There are compelling institutional considerations militating in favor of I
appellate deference to the trial judge’s evaluation of the signiﬁcance of
possible juror bias. He has seen‘and heard the jurors during their voir dire
examination. He is the judge most familiar with the evidence and the '
background of the. case on trial. He has listened to the tone of the argument
as it was delivered and has observed the apparent reaction of the jurors. In
short, he is far more _“conversant with the factors relevant to the
. determination” than any reviewing court can possibly be.
Id. (footnote omitted) (emphasisadded). Finally, the Supreme Court also contrasted the
 situation it was presented~with in Washington—opening arguments during which an entire
jury could be biased~¥with a situation in which only one juror on a jury is biased and
could be replaced with an alternate juror instead of granting a mistrial. See id. at 512 n.31
(“[I]f there is a suggestion of individual juror bias, it may be possible to replace that juror
with an alternate”). Thus, it does not appear that the Supreme-Court considered when the
improper comments came to be as important as when a trial judge uses his or her unique
ability to evaluate any pOtent-ial bias created  an improper comment. See Harrison, 788
S.W.2d at 22. As a result, the reasoning explicated by the Supreme Court in Washington
with respect to bias created by improper argument carries the same force on cross-
examination because the potential for biasing the jury remains, and the trial judge is still
in the best position to gauge whether the jury has been biased because the judge listened

. i' to the tone Of the question as it was delivered and observed the apparent reaction of

 jurors. See Washington, 434 US. at '5 12—13. We hold that when a trial judge’s decision to

Pierson—1 9

grant a mistrial is based on the risk of juror bias, that ruling is entitled to “great
deference,” regardless of whether the complained of conduct took place during opening
arguments or took the form of a» question on cross-examination,

D. The court of appeals did not err in holding that the trial court acted with sound
discretion when it determined that an instruction to. disregard would be insufﬁcient.

Appellant argues'thatthe court of appeals and trial court incorrectly concluded that
an inStruction to disregard defense counsel’s question yvould not have cured the error, if
any; Appellant goes on to assert that, “[j]ust‘ as the court of appeals dodged the issue of
the trial court’s erroneous evidentiary ruling, the court of appeals dodged this issue by
creating a tenuous factual distinction instead of reaching the proper conclusion.” I
Appellant supports his argument by citing Justice Moseley’s dissenting opinion from the
court Vof appeals. that argues that “a jury instruction should have sufﬁciently Saved the
trial, rendering a mistrial unnecessary.” Pierson, 398 S.W.3d at 426 (Moseley,'J.,'

I dissenting)- (citing Simpson v; State, 119 S.W.3d 262,- 272 (Tex. Crim.-App. 2003);
Westbrook/Cy. "state, 29 S.W.3dl03, 1115 (Tex. Crim. App. 2000); Ovalle v. State, 13 '
S.W.3d 774, 783. (Tex. 'Crim. App. 2000) (per curiam))..

‘ With respect-to the argument of what deference applies to the judge’s “manifest ‘
lnece'svs’ity?’ ruling,'the court of appeals properly held such a ruling should be accorded

' great deferencevyhen‘ thetrial court exercised “sound discretionf’ Pierson, 3-98'S.W73d at ‘ ' -

I' i 418 (citing'Renicov.'Lett, 559 us. ‘766‘(201(L))). This deference also appliesto atrial '_

judge’s determination that an instruction to disregard would" be insufﬁcient to remediate '

Pierson—20

any juror bias because, just as a trial court is in the best position to hear the tenor of the
question asked and to see the apparent reactions of jurors and determine if they have been
biased, the trial judge is also in the best position to determine whether an instruction to
disregard wo‘uld be sufﬁcient to remedy any bias for the same reasons.

At the hearing following Appellant’s question on cross—examination, the following

relevant exchange took place with respect to an instruction to disregard,

[DEFENSE ATTORNEY #2]: Well, yeah, that doesn’t get into the actual —-.
There’s not any way an instruction would cure that? .

. [PROSECUTOR]: No. I mean,‘I'm asking for a mistrial. It’s out there.
There’s no way I can get it —-. '

[COURT]: I don’t see hOW there’s any possible way that a jury could

disregard this kind of testimony. And in the event of an appeal, the [S]tate’s

got no right -— I mean in the event of an acquittal, the [S]tate’s got no right

of an appeal,- so they’re absolutely prejudiced if the jury hears it.  ‘
Later, when the trial judge made his ruling granting the State’s request for a mistrial, he
stated "again, f‘I don’t know how [the bias] can be cured with an instruction to the jury.”

Based on these comments, we agree with the court of appealsthat “‘[t]he trial '
"court’s actions demonstrate deliberate consideration, rather than’a precipitous ruling[,]’_’
and that the trialcourt considered and ruled out ,“less drastic alternatives” than a mistrial, V
including if an instruction to disregard would have been sufﬁcient under the
» circumstances. Piers'on, 3.98 .S.W,3d at 418—19. Furthermore, We are mindful of the .

_ Supreme Court’s statement in Washington that,

- ' [u]nless unscrupulous defense counsel are to be allowed an unfair  .-

Pierson—3
outside the presence of the jury, the following exchange took place:

[PROSECUTOR]: That’s way not allowed in cross. I mean, I think that’s
grounds for a'mistrial. ‘

[COURT]: Hold on, hold on a second.

[DEFENSE COUNSEL #2]: The other daughter was questioned by the
CAC[” based on the allegation.

[PROSECUTOR]: That’s not admissible here.
[COURT] :' Okay, what’s the nature ofthe —-'? _
[DEFENSE COUNSEL #2]: (Inaudible, whispering)
[PROSECUTOR]: Under 412, no way.

[COURT]: Hold on. We’ve got to have a hearing 0n the -- isthe nature of
the question that she has. made a false outcry against somebody else or that '
she’s made atrue outcry against some other person? V -- '

[PROSECUTOR]: He can’t prove that it’s false, but [the victim] -- in the _
end of her CAC interview she said that [Appellant molested] his daughter
too. That’s it. She didn't say what he did, how he did_-- I mean, there was

nothing. That was the extent of it:

* 2* *

[COURT]: It’s not proof by a preponderance of the evidence or proof - I - I
beyond a reasonable doubt; it’s that it’s actually false. That’s the'standard.

[DEFENSE ATTORNEY #2]: I don't know how -- how would you ever)
prove that though? ~ ‘ . 

' [COURT]: An admission.- That’s the only way any court’s ever found it, ~ '
was an admission by the victim that it Was actually false. " ’ >

'The acronym “CAC” is an abbreviation for Child Advocacy center. >

 

Pierson—21

advantage, the trial judge must have the power to declare a mistrial in
appropriate cases. The interest in orderly, impartial procedure would be
impaired if he were deterred from exercising that power by a concern that
any time a reviewing court disagreed with his assessment of the trial
situation a retrial would automatically be barred.

Washington, 434 _U.S. at 513 (quoting United States v. Dinitz, 424 US. 600, 612
(-19'I7.6)).‘-2 Although a reviewing court may be required to accord great deference to the
ruling of a trial court granting a mistrial, that trial court’s ruling is not insulated from
appellate review. However, on this record, we cannot say that the trial judge acted
irrationally or irresponsibly when he determined that an instruction to disregard would not
remediate any bias.'3 We hold that the court of appeals did not err when it concluded that
the trial court exercised sound discretion in determining that an instruction to disregard
.was net a viable alternative to the granting of a mistrial.'4
‘ CONCLUSION
The court of appeals correctly concluded that the trial court was within its

discretion to declare a mistrial based on manifest necessity due to the actions of defense

- _counsel. Therefore, Appellant’s second trial was not-barred by double jeopardy. We

12This is not to say that counsel in this‘case was unscrupulous or that he sought an unfair
advantage. -

I 13See Was'hington5'434 US. at 515.

_ ‘ '5Seevals'0' Pierson, 398 S.W.3d at 418 (“We conclude that the trial court exercised sound
discretion in (a) granting the parties an opportunity to argue their positions on declaration Of a
mistrial, (b) considering alternatives to a mistrial, and (c) using its discretion to conclude'the
' . defense lacked _a legitimate basis for the question”). i

I Pierson—22 I

afﬁrm the judgmentof the coUrt of appeals.

Heﬁ/ey, J.
Delivered: April, 9, 2014.

Publish

 

lNlTHE COURT OF'CRIMINAL APPEALS—
. > OF TEXAS: - » ‘

NO. PD-0613—13

LEONARD EPIERSON, JR., Appellant
V.

THE STATE OF TEXAS

 ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
' ' I FROM THE SIXTH COURT OF APPEALS '
' BOWIE COUNTY -

PRICE, J., ﬁled a concurring Opinion.
CON CURRIN G OPINION

I join the Court’s opinio'n. I write separately for two reasons. 'First, while I agree that
the. appellant did not satisfy. the predicate, for impeachment by proof of A a. prior false
_- accusation, that does not necessarily mean that the, question: he. posed would invariably be p
I deemed inappropriate had the proper predicate been laid. NotMthstanding languagein this I.
Court’s opinions in lanin-ei'y v., State and Hammer v.iState',' we hasie.yet to disclaim the.

l

V ,_  SeegFldhnéryn'_State, 676 :S.W.2d' 369, 370 (Tex; Cram App; 1984) (prohibiting the]
impeachment-0f a Witness on a- collateral matter); Hammer v. State, 296 VS.W.3d 555, 564-65 (Tex.

Pierson —— 2

admissibility of evidence of prior false accusations to impeach the testimony of complaining

v I witnesses in sex offense cases by attacking their general credibility. In this context, the Sixth

Amendment right to confrontation may yet be held to trump the general prohibition against

‘ impeachment on collateral matters and the prohibition in Rule 608(b) of the Rules of
Evidence against impeachment by specific conduct.2 SecOnd,iwhile I agree with the Court V
that a reviewing court owes great deference to the trial court’s judgment whether an
instruction to disregard an inappropriate question Obviates the need for a mistrial, I think it
worthwhile to-acknowledge the appellate presumption of the efﬁcacy of such instructions to ’
disregard, which we entertain whenever the defendant argues that only the radicalremedy
of a mistrial can save him from What he regards as indelible prosecutorial prejudice.

, Considering the risk that a precipitous mistrial poses to the defendant’s-“valued right to have
his trial completed by a particular tribuna1[,]”3 trial judges should-not lightly dismiss the

possibility that a stout instruction to disregard will serve to ameliorate any potential for jury

Crim. App. 2009) (suggesting that evidence of prior false accusations-by a-sexual‘assault victim should
, be deemed inadmissible as impeachment, even in the face of the Confrontation Clause, if it is offered

. simply- to impugn her general credibility, because. such evidence calls for nothing more than
- “prohibited propensity” inferences, which violate TEX. R. EVID. 608(b)). '_ "

See TEX. R. EVID. 608(b) (“Speciﬁc instances of the conduct of a Witness, for the purpose of

attacking or supporting the witness ’ credibility, other than conviction of crime as provided inRule 609, .

may not be inquired into on cross-examination of the witness nor proved by extrinsic evidence”). .

. . Ex parte Garza, 337'S.W.3d_ 903, 909., (Tex. Crim. App.  1) (quoting Wadevv. Hunter,'336

US. 684, 689 (1949)). A I. -_ _ _ I ' . ‘ .v . ' ' ,

Pierson — 3

contamination—especially from what, as here, amounts to) an unanswered question of

ambiguous import on defense counsel’s part.
I. I

The appellant’s ﬁrst question upon cross-examining the complaining witness in this

case wast “Did you also make an allegation that [the appellant} did these same things to his

' own daughter?” If, in fact, the complaining witness ever claimed to have had personal

knowledge that the appellant sexually abused his own daughter, and in fact that claim Was

‘ false, asking such a question as a predicate to impeachment might have been a permissible

exercise of his Sixth Amendment rights under the Confrontation Clause, notwithstanding‘any

- .- contrary rule of evidence that the State might have interposed against its admissibility.4 Even

so, as the court of appeals essentially pointed out,5 the real problem in this case is that the

4

- Lopez v. State, . l8 S.W.3d 220, 225-26 (Tex. Crim. App. 2000); id. ' at 227 (Keller, J.,

- concurring). See also Billodeauv. State, 277 S.W.3d‘34, 40 (Tex. Crim. App. 2009) (citing Lopez for

the proposition that evidence of prior false accusations may be admissible to impeach the complaining »

_' witness in a sex offense case because “this Court has acknowledged that the Confrontation Clause of
- the S ixthAmendment may require admission of evidence that [TEX. R. EVID.] 608(b) would otherwise

' - bar”); Palmer v. State, 222 S.W.3d 92, 95 (Tex. App—Houston [14th Dist] 2006, pet. ref’d)
(evidence of prior false accusatibns of sexual abuse may be admissible to impeach complaining witness
so long as actual falsity is adequately established); Thomas v. State, 669 S.W.2d '420,‘ 423 (Tex.
App.——Houston [lst Dist] 1984, pet. ret’d) (Sixth Amendment Confrontation Clause error to exclude
evidence of the complaining witness’s false prior accusations of—rape ina prosecution ‘for aggravated

sexual assault of a child).

5

. I Pierson v. State, 398 _S.W.3d 406, 413-17 (Tex. AppL—Texarkana 2013). I The court of.
appeals in this case believed evidence that the complaining witness lied about the appellant having .
molested his own daughter could be admissible if it shOwed bias on‘ the complaining witness’s part,

' but _could never be admissible merely as a general attack upon her credibility, ILopez and the

, ConfrontationClause notwithstanding. 1d. Although our unanimous opinion in Hammer v. State, 296

Pierson — 4

appellant was unable to establish the predicate facts by. which he could assert admissibility
under such atheory, as required by Rule 104(a) of the Rules of Evidence.6 The Court today
seems to conﬁrm this aspect of the court of appeals’s opinion when it concludes that the
appellant has “failed to carry his burden as the proponent of the evidence that the victim’s
answer was, admissible”, I agree with this. But I wish to emphasize that we have not yet
altogether ruled out the possibility that the Confrontation Clause requires that a defendant
be permitted to develop evidence of prior false accusations by the complaining witness, at
least in sex offense prosecutions, as general evidence ofthecomplaining witness’s lack of
credibility, notwithstanding Rule 608(b) of the Rules of Evidence.8
II.

_ I also agree. that it cannot be said, based upon the record in this case, that the trial

judge acted “irrationally[,]” “irresponsibly,” or “precipitater in response to the prosecutor’s

request for a mistrial.”9 It is certainly true “that the eXtent of the possible bias” that may have

S.W.3d at564-66, might suggest such a’conclusion, and we did cite Several federal cases in Hammer
for that proposition, id. at 565 n.26, we did not formally sophold' in Hammer. Nor does the Court.

expressly so hold today.

6 ,

TEX. R'_.va1D. 104(a).

7 ‘ . ,
Majority Opinion at 15 (citing Vinson v. State, 252 S.W.3d336, 340 (Tex. Grim. App. 2008).).
8

See notes 4 & 5, ante; TEX. R. EVID. 608(b). 'V

9

'Arizona v. Washington, 434 Us. 497, 514-15 (1978).

Pierson — 5

been engendered by theinappropriate question in this case “cannot be measured,” and “that
some trial judges might have proceeded with the trial after giving the jury appropriate
cautionary instructions.“0 I am inclined‘to think that an instruction to disregard in this case
would have sufﬁced to remove'the potential for juror bias. Indeed, I do not think there was
. a grave potential for'aCtual' juror bias'here, since the: motive behind the question would not
have been immediately apparent to the jury ' and, in any. event, there was. no reply.”
«Neverthelessjthe'overriding interest in the evenhanded administration of justice requires
that [a revieWing court] accord the highest degree of respect to the trial judge’s evaluation
of the likelihood that the impartiality of one or more jurors may, have been affected by the
improper?" question. ‘2
i In the further interest of the evenhanded administration of justice, however, I feel
compelled to, remind the bench and bar of our appellate presumption of the efﬁcacy of jury
instructions._ When defendants request mistrials on account of prosecutorial indiscretion-s,
i v l0

Id.at511.

II

It is not altogether apparent to me that the jury would have realized that/the appellant’s
questionwas meant as a. predicate to impeaching the complaining witness. _While that may be _“the

‘ " only reasonableinterpretation” that a discerning judge or lawyer might place on the question, see

Majority Opinion’at l4 (quoting the trial court), the jury more likely found itself simply puzzled that '
the appellant’s lawyer would. ask such _a. seemingly self-immolating question. In that event, the
potential for burning theState would havenbeen purely theoretical; an instruction to disregard should
have been more than sufﬁcient to extinguish the ﬂame. , ' i " V ' ’ ‘

I, -‘Washmgton, 434113;“ 5.11.; , .

Pierson — 6

we have been quick to recognize the ameliorative impact of judicial instructions to disregard:

In the vast majority of cases in which argument is made or testimony
comes in, deliberately or inadvertently, which has no relevance to any material
issue in the case and carries with it some deﬁnite potential for prejudice to the
accused, this Court has relied upon what amounts to an appellate presumption

‘ that an instruction to disregard theevidence will be obeyed by the jury. In
essence this [C]ourt puts its faith in the jury’s ability, upon instruction,
consciOusly to disregard the potential for prejudice, andthen consciously to
discount the prejudice, if any, in its deliberations}3 '

Every case muSt be considered on its own" facts, of course, but we have observed that reversal
of a conviction for the failure ofthe trial court to declarea mistrial following an instruction
to disregard an improper question is “rare.”14 sauce for the defendant’s goose ought to be
sauce for theprosecutor’s gander.

Moreover, we havetypically relied upon the efﬁcacy Vof instructiOns to disregard in
the context of'resolVing issues of procedural default' A defendant who requests a mistrial
without ﬁrst seeking  instruction that the jury disregard some objectionable and potentially
incendiary matter that has made its way into evidence has only preserVed error for appeal if
the appellate court can: say that the instruction to disregard would not, in any event, have had ‘

the desired effect on the facts of the particular ‘casefs In that context, too, we have '

l3 - ~ .
.Waldo v. State, 746 S.W.Zd '750, 753 (Tex. Crim. App..ji‘_9'88) (quOting Gardner v. State, 730
S.W.Zd 675,696 (Tex. Crim‘._App.' 1987)) (citations andinte'rnal quotation marks omitted). _ '

14- " V , V '     -' , , _ p
Swallow v. State,_829 S.W.2d 223, 227 (Tex. Grim. App. 1992), overruled another grounds
by Randolph‘v. State, 353 S.W.3d'887, 895 (Tex. CrimL'Apr 2011).- ' . - 9 '

See Young v; State, 137 S.W.3d 65, :70 (Tex. Cr'im. 'App‘. 2004) (“‘[T]he request. for an

Pierson — 7

essentially applied an appellate presumption of efﬁcacy“.5

In Garza, we recently observed:

Once the defendant shows he is being tried for the same offense after
declaration of a mistrial to which he objected, a heavy burden shifts to'the
State to justify the trial court’s declaration of the mistrial. The State must
demonstrate a “manifest necessity” for a mistrial, which is to say a “high
degree” of necessity, and the trial court’s discretion to declare a mistrial based
on manifest necessity is limited to, and must. be justiﬁed by, extraordinary .
circumstances. That discretion 'is abused, we have said, whenever the trial
court declares a mistrial'without ﬁrst considering the availability of less drastic

_ alternatives and reasonably ruling them out. But the trial court appropriately
exercises its discretion to declare a mistrial—that is to say, manifest necessity
fOr the mistrial exists—when the particular circumstances giving rise to the
declaration render it impossible to arrive at a fair verdict before the initial
tribunal, when it is simply impoSsible to continue with trial, or when any
verdict that the original tribunal might return would automatically be subject
to reversal on appeal because of trial error.l7 ,

The appellant’s question in this case, however erroneous or inﬂammatory, did not make 'it
impossible to continue the trial, nor did it inject something into the record that Would result
in automatic reversal on- appeal. So the only basis for manifest necessity presented here-is

' ' that the question so contaminated the jury as to render it impossible fOr theinitial tribunal to _ p A

instruction that the jury disregard an objectionable occurrence is essential only when . . . such an
instruction could have had the desired effect, which is to enable the continuation of the trial by a[n] -
impartial jury. The party who fails to request an instruction to disregard will have forfeited appellate

' review of that class of events that could- have been ‘cured’. by such an instruction. But if an instruction '
could not have had such an effect, the only suitable remedy is a mistrial, and a motion for a mistrial
.is the only essential prerequisite to presenting the complaint on appeal.”). . V -

' l6 , , , . .
_ See id. at 70, 72 (reversing the court of appeals’s holding that the instructiOn to disregard could
- not have cured the “objectionable occurrence" in that case). ' ' ' ' - ~ '

v.17

Garza, 3-37 S._W.3d at 909. '

Pierson — 8

arrive at a fair verdict. Could the appellant’s jury have arrived at a fair verdict had it been
instructed, in no uncertain terms, consciously to recognize the potential for prejudice and
consciously to put the appellant’s question (and any prejudicial implications they may or may
not have drawn from it) out of its collective mind while deliberating?

I am personally inclined to think that a fair trial was not impossible had the trial court
given such an instruction to disregard. ButI am willing to concede that reasonable minds
could disagree on the efﬁcacy of such an-instruction in this case. Under these circumstances,
the court of appeals did not err to defer to the trial. court’s judgment on that question,
consistent with the dictates of Arizona v. Washington. I would only urge that, in order to
justify that “highest degree of respect’i’ that the Supreme COurt has accorded to the trial
court’s discretion in this regard, trial judges take great care not to “act precipitater in
response to the prosecutor’s request for a mistrial.M8 What that means to me is that, when
making determinations of manifest necessity ve-l n_0n-that is to say, .when balancing the I
State’s right to a fair trial designed to end in just jUdgme'nts-again_st' the defendant’s valued
' right to have his trial' completed'by a'particular tribunalw—trial judges must give the same
‘ consideration to the remedial potential of an instruction to disregard that they wouldalmost

routinely give such an instruction any time it is the defendant Who seeks a mistrial.

18 p _ _ V v I ‘_
Washington, 434 Us. at 511,- 5-15.
19 I ' I i -

Garza, 337 s:w.3d at 909 (citing Wade, 336 Us. at 689).

Pierson—4

[PROSECUTOR]: And -- there’s no way I can recover from that.
[COURT]: I don’t see how you can either.

[DEFENSE ATTORNEY #2]: Well, yeah, that doesn’t get into the actual --.
There’s not any way an instruction would cure that?

[PROSECUTOR]: No. I 'mean,II'm asking for a mistrial. It’s out there.
There’s no way I can get it --.

. [COURT]: I don't see how there’s any possible way that a jury could _
disregard this kind _of testimony. And in the event of an appeal, the [S]tate’s
got no right -- I mean in the event of an acquittal, the [S]tate’s got no right
of an appeal, so they’re absolutely prejudiced if the jury hears it.
After a twenty—four-minute recess, the trial court resumed the hearing and asked the
defense to “ﬂesh out [their] argument a little bit more about the basis for the admissibility
of [the] cross examination.” The defense explained that the victim stated at the end of her
CAC interview that Appellant did “the same sorts of things, same -- made the same
allegations, that he had committed those allegationsagainst his owndaughter, who’s now
sixteen years old. So she made an allegation that the alleged perpetrator in her case had
' done the same types of things to his own biological Child.” Defense counsel went on to
argue that Appellant’s biological daughter denied ever being molested, and that
‘ Appellant’s biologicaldaughte'r’s denial would be relevant to the victim’s'credibility. The
following-exchange then took place between the court, the prosecutor, and the defense:
[COURT]: But it’s a collateral issue. I mean, you’re attacking her»
credibility with a Statement not" not her ownallegation that he’s done this

'to others but her statement that he said he’s done it'to other people.

’_ [DEFENSE COUNSEL #2]: No, sir, Judge, that wasn’t the L- my .

Pierson — 9

With these additional remarks, I join the Court’s opinion.

FILED: April 9, 2014
PUBLISH'

Pierson—5

understanding of it was she claimed that this happened in DeKalb[, Texas]
in her'presencewhen he abused his daughter, I believe is my understanding.

[PROSECUTOR]: No, that was her cousin.

[DEFENSE COUNSEL #2]: Oh, that’s the cousin?

[DEFENSE COUNSEL #1]: Yes. ‘

[DEFENSE COUNSEL #2]: Okay.

* * *

[COURT]: So we don’t even really know what the basis for her statement
wasp] ‘ ' 7 ' O

[DEFENSE COUNSEL #1]: We don’t know the basis of the Statement, just
that she made the allegation and that it was subsequently investigated and '
went nowhere. . ' " ‘ ' '

At this point, the court stated that

I ﬁnd that [issue] to beso far removed from this case to begin With, it’s a
I collateral issue that could only interj ect confusion to the jury[.] [T]here’s
not even’ enough to substantiate that it’s even her own statement, that she’s
7 alleging- it happened, but that it’s her understanding that it happened ._ . . .

The judge then cited and] discussed a number Of cases that he felt led to the conclusion ‘
that the defense’s queStion was improper because the answer would not lead to admissible
evidence. See Lopez v..St_ate, 86 S.W.3d 228 (Tex. Crim. App. 2002); Garcia v. State, 228
‘V S’;W.3d 703 (Tex. App.-——Houston [14th’Dist.] 2005); Hughes v. State, 850 S.W.2d 260

2The victim allegedly madethe allegation in question during an interview with the Sexual
Assault Nurse Examiner. However, that video was not offered into evidence at trial. In addition, .
at Appellant’s secOnd trial, Pamela Freeman, a registeredinurse,’ referred to._a report that _ '
apparently contained the content of what Was-said by or to the victim, but that report was not
offered into evidence. See'Piersoh, 398 S'.W.3d' at-‘4 1-4 ‘n.5. ‘ ' ' ' " ' I

Pierson—6

(Tex. App.—~Forth Worth 1993);»Thompson v. State, 669 S.W.2d 420 (Tex.
App—Houston [lst Dist] 1984). Returning to the case at‘hand, the judge concluded,

I ﬁnd that the evidence is not admissible. It is unduly prejudicial -- it’s not
relevant, ﬁrst of all, it’s unduly prejudicial. It serves only to interject issues
that are collateral which would potentially confuse the jury, and I don’t '
know how it can be cured with an instruction to the jury. So with that said, a
I’m going to grant the [S]tate’s motion for a mistrial. Since I ﬁnd that this
was done because of actions of the defendant and not because of the actions
of the [S]tate, then there’s no jeopardy that attaches.

After the judge granted the State’s motiOn for a mistrial, Appellant ﬁled a pretrial
:habeas-corpus application3 to prevent .his second. trial from taking place because he I
argued that his Second trial violated the double-jeopardy prohibition of the United States
Constitution. In his application, Appellant alleged. that “the mistrial was caused by the
prosecutor’s objection tondefense counsel’s attempt to elicit whether the alleged victim
_ had made other allegationsagainst [Appellant]? and- that “the mistrial in this case was

caused by the prosecutor either intentionally or' recklessly.”4 See Ex parte Bauder, 974

_ 3The same judge presided-over Applicant’s ﬁrst trial, ruled on Applicant’s 'habeas-corpus
application, and presided over Applicant’s second trial.

' 4The prosecutor’s response, in relevant par_t,‘to- Applicant’s allegation was that,

_ “[PROSECUTOR]: [I] am absolutely appalled, offended. If- everybody remembers,
. -I was sitting right. there when it happened, not saying a word. ' '

j The fact that that’s what 'they’[ve]~ alleged partially in' this motion is I
absolutely. . . absurd since. ‘. . IWasn’t saying anything. And so for [defense .
' counsel] to say that, “I swear this is true and cerrect,” uh, wow. ' '

Pierson—7

S.W.2d'729 (Tex. Crim..App. 1998).5 The defense‘also changed its argUment with respect
to the basis for the admissibility of the question asked: the defense argued that the
question was proper as evidence of an extraneous offense. See TEX. R. EVID. 404(b).
Furthermore, Appellant argued that “there was just simply a queStion asked, did you make
this allegation. There was no'inference o[f] Whether it was true or not true.” Appellant
concluded by asserting that there was no manifest necessity to grant the State’s request
for mistrial. because the State. was not harmed by the question and that there were less
drastic means to remedy the problem than granting a mistrial. The State vigorously
disputed Appellant’s characterization-that it intentionally or recklesslycaused the mistrial
by objecting, andit asserted that the question precipitating the mistrial was incurable. and,
therefore, there was a manifest necessity to' grant [a mistrial.

After hearing the arguments of the parties, the court concludedthat “it stretches
credulity just a bit to say that the question did not imply that it was true” or not true[,]”’ and'
that, out of the two possibleintentions in asking that question on cross-examination, only
one possibility made sense: “the only reasonable interpretation of the purpose for the
question was that the. answer would be yes, and then the defense would litigate the truth

of that allegation, in essence interjecting that the child victim had made a false allegation

. _ 5Although Appellant argues that this Court’s opinion in Bauder controls the double-
jeopardy issue in this caSe, we note that Bauder was overruled-by this Court over eight years ago. .
See Ex parte Bauder,i974 S.W.Zd 729 (Tex. Crim. App. 1998), overruled by Ex parte-Lewis, 219
S.W.3d 335, 371 (Tex. CrimQApp; 2007) (“[W]e overrule Bauder and'its progeny (Bauder III, ' '
Lee 11, Peterson. 11).”). ' i . ' v i - . ' ' i

Pierson—8

of sexual abuseby the defendant against his own daughter, and since that allegation was

false, . . . she’s a liar, and since she’s a liar, . . . this allegation’s false.”6 Theju’dge went

on to state,

I don’t see howyou can reasonably interpret this question as not
being harmful to the [S]tate. It proposes to interj ect before the jury an
allegation upon which they are to speculate that the child made a false
accusation that [Appellant] did this to his own daughter, and that therefore,
if that allegationis false, then this one must be false as well. And . . . it’s
not the kind of evidenceinterjected before the jury that the Court believes

I could be cured with an instruction to disregard. [O]n top of . . . that since
the [S]tate has no right of appeal in the event of an acquittal, it is prejudicial
to the [S]tate for the defense to interj ect something that was not admissible
to begin with, that is highly prejudicial, and then simply ask the jury to
disregard and wait-for the jury to acquit because they can’t really disregard

1t.
’ All of that leads the Court to the only conclusion that I could reach,

which was the conclusion I. reached at that time, which was, this was a
mistrial caused by the fault of the defense and that there was no remedy
short of a mistrial, and therefore it meets the test of manifest necessity
which does not- preclude retrial under the Fifth Amendment. So the motion,
or the application for Writ of habeas corpus, is denied and we’ll go forward

with the jury selection.
Appellant was convicted at his second trial of one count of indecency with a child
and seven counts of aggravated seXual assault of a child. Relevant to thiscase, Appellant

appealed his convictions on double-jeopardy grounds. The Texarkana Court of Appeals

6See TEX. R. EVID. 404(a)__(stating that generally “[e]vidence of a person’s character or
character trait is not admissible for the purpose of proving action in conformity therewith on a
particular occasion . . . .”). The other intention that the court agreed was possible, but highly
unlikely, was that defense counsel thought thevictim had made a true allegation that Appellant

' . had also sexually abused his biological daughter and that the defense intended to inform the jury

that their client was guilty of sexually assaulting his daughter. For reasons that are obvious, the
trial judge didnot consider  a legitimate intention, despite Appellant’s argument to the
contrary. '

Pierson—9 I

held that the trial, court did not abuse its discretion in granting the State’s request for a
mistrial because “[It]he trial court explicitly considered and rejected the, alternative of
giving an instruction to disregard, and the record provides some support for the trial
court’s conclusion that the intent of the question was to prejudice the jury, rather than a
realistic attempt to solicit admissible evidence.” Pierson, 398 S.W.3d'at 419—20. We
V granted review to determine whether the 'court of appeals miSapplied or misinterpreted 1'
existing precedent when it held that the trial court was within-its discretion to ﬁnd that
there was a manifest necessity to grant a mistrial.7
DISCUSSION
Generally a criminal defendant may not be put in jeopardy by the State twice for
the-same offense. U.S. CONST, amend. V; seeHz'll  State, 90 S.W.3d 308, 3 134 (Tex.
I 1. Crim. App.‘ 2012).‘The prohibition on double jeopardy was extended to the states by the
United States Supreme Court through the Fourteenth Amendment. VSee Benton v.
Maryland, 395 U.S. 784 (1.969.), overruling, Palko v. Conneticat, 302 US. 319 (1937). In
cases tried before a jury, a defendant is placed in jeopardy when the jury is empaneled .
and sworn, and ‘V‘because jeopardy" attaches before the judgment becomes ﬁnal, the

constitutional protectiOn also embraces the defendant’s ‘valued right to have his trial,

7The precise ground for review is: '

The single question posed by'Appellant’s trial. counsel did not-create the type of
Very extraordinary and striking circumstances necessary to sustain a ﬁnding of
_ manifest necessity to declarea mistrial. The court of appeals either misapplied or -
‘ misinterpreted existing precedent to reach itscontrary conclusion. ' 7

_ Pierson—l 0

completed by a particular tribunal.’”-Arizona v. Washington, 434 US. 497, 504 (1978)-
(quoting Wade v. Hunter, 336 U.S. 684, 689 (1949)); see Hill, 90 S.W.3d at 314. Despite
the general prohibition against jeopardy—barred trials, there are two exceptions when a
criminal defendant may be tried a second time without Violating double-j eopardy
principles if the prosecution ends prematurely as the result of a mistrial: (1) if the criminal
defendant consents to-retrial or (2) there was a manifest necessity to grant a mistrial. Ex
‘parte Garza, 337 S.W.3d 903, 909 (Tex. Crim. App. 201 1); see Washington, 434 US. at
505—06. These exCeptions are recognized- because valid reasons exist for a jury to be
discharged before the conclusion of a trial and not all of those reasons “invariably create
unfairness to the accused[.]’.’ Thus, a defendant’s right to have his trial conducted by a
particular tribunal “is- sometimes subordinate to the public interest in affording the .
p prosecutor one full and fair ,opportunity to present his evidence to an impartial jury._”
Washington,l434. US. at 505. V
1 To prevail in a doubleej’eopardy claim, a criminal defendant must ﬁrst show that he

or she is being tried for the same offense for which the mistrialwas declared overthe '
defendant’s objection. IThe burden-then shifts to the State to demonstrate a “manifest
necessity” (also referred to as a “high degree” of necessity) for the mistrial..A trial court’s .
decision to declare a mistrial-is limited to-the inquiry of if there was'a “manifest
’3 necessity” to grant a mistrialSe-e Garza, 337 S.W.3d at 909. We have stated that a trial

~ court abuses itsdiscretion if it declares a mistrial “without ﬁrst'cbnsidering the